Citation Nr: 1760417	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

2. Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with depressed mood to include cannabis abuse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1985 to August 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded these matters in February 2016 for further evidentiary development. 

The Board notes that at times throughout the period on appeal, the Veteran has suggested that his service-connected disabilities have prevented him from maintaining gainful employment.  To this degree, the Board notes that entitlement to a TDIU was denied in a May 2014 rating decision, which the Veteran did not appeal.  In addition, the most recent evidence of record, specifically February and May 2016 VA examinations, indicate that the Veteran was employed as a construction foreman.  To date, there is no evidence to the contrary.  As a result, the issue of entitlement to a TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. The Veteran's migraine headaches most closely approximate prostrating attacks occurring on average once a month over the last several months; and are not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. The Veteran's adjustment disorder with depressed mood is manifested by symptoms such as sleep impairment, irritability, depressed mood, and difficulty concentrating, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for an initial rating in excess of 50 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  For both matters on appeal, the Board has determined that uniform ratings are appropriate.

The Veteran's service-connected migraine headaches are initially evaluated as 30 percent disabling pursuant to Diagnostic Code 8100, effective October 14, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran has challenged this initial rating. 

A 10 percent disability evaluation is assigned where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent disability evaluation is assigned where there are characteristic prostrating attacks occurring on average once a month over the last several months.  For the schedular maximum 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that the Rating Schedule does not define "prostrating." "Prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.

Factual Background

At a December 2011 VA examination, the Veteran reported headaches centering around the right eye usually lasting an hour, with pain waking him from sleep.  He reports to the Emergency Room during flares.  The Veteran took 3 over-the-counter Aleve twice a week.  Symptoms included constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain worsening with physical activity.  Non-headache symptoms included nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and tearing from the right eye along with blurred vision.  Duration of typical head pain was more than 2 days.  The examiner noted characteristic prostrating attacks of migraine head pain once every month.  Functional impact was reported as the Veteran being laid off from his previous job due to repeated absence from work, approximately 6 to 7 times within a year.  

In a February 2012 Notice of Disagreement, the Veteran refuted the December 2011 VA examiner's findings that prostrating headaches were once a month.  Instead he reported that headaches were very frequent, 2 to 3 times per week and completely prostrating and prolonged.  

In a February 2012 private treatment note, the Veteran reported debilitating headaches almost once a week.

At a February 2016 VA examination, the Veteran reported that he had been seeking follow-up treatment for his headaches.  He reported headaches about once a week, with sharp pain, throbbing, light and sound sensitivity, and occasional blurred vision.  Duration was approximately 24 hours.  Non-headache symptoms were light and sound sensitivity, and changes in vision.  The Veteran did have characteristic prostrating attacks of migraine approximately once a month.  The examiner noted that he did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive or severe economic inadaptability.  The examiner reported that the Veteran's headaches did impact his ability to work, explaining that: "Veteran reports he has been working as a construction foreman about 2 years, and on average has lost about 10 days of work in the past year due to his headaches."

Analysis

The Board acknowledges that the Veteran's headaches have at times affected his ability to work.  VA examiners noted functional impact affecting his ability to work and the Veteran reported having to miss work multiple times per year.  While there is certainly some impact on the Veteran's work, there is no indication that there is "severe economic inadaptability."  In reaching this finding, the Board notes that at last report in February 2016, the Veteran was working as a construction foreman for approximately 2 years, insinuating that he has been able to maintain a level of occupational proficiency necessary to maintain a leadership position at work.  The Veteran is able to not only maintain his employment, but in accordance with his own report, is able to meet the performance expectations of his leadership position with occasional time off.  The Veteran has not submitted additional evidence to provide further insight into any economic effect that the Veteran's headaches may have.  

Based on the lay and medical evidence of record, the Board finds that the Veteran's headaches do not more nearly approximate the level of severity contemplated by an initial rating in excess of 30 percent.  Although the Veteran, in February 2012, contended to experience headaches more frequently than, on average, once a month, he has not provided statements supporting "severe economic inadaptability" consistent with a higher, 50 percent, evaluation.  At no point during the period on appeal has the evidence shown an increased rating, in excess of 30 percent, is warranted. 

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased initial rating in excess of 30 percent for the Veteran's service-connected migraines.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

III. Increased Rating Adjustment Disorder

The Veteran's adjustment disorder with depressed mood to include cannabis abuse is currently assigned an initial 50 percent rating under Diagnostic Code 9440, effective October 14, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9440.  The Veteran has challenged this initial rating.

Diagnostic Code 9440 pertains specifically to the primary diagnosed disability in the Veteran's case (adjustment disorder). 

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Given that the issue of an increased rating for adjustment disorder was certified for review to the Board on April 6, 2015, the provisions of the rule are for application. 

Factual Background

At a December 2011 VA examination, reported symptoms were depressed mood and chronic sleep impairment.  Interview with the Veteran revealed that the Veteran was in his second marriage, the relationship with his wife had been stressful.  He reported a good relationship with his daughter and spent a lot of time involved in community work.  The Veteran reported being clean for 10 years.  The examiner concluded that the level of occupational and social impairment due to the Veteran's adjustment disorder is best described as symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A GAF score of 65 was recorded.

A February 2012 private examination notes that the Veteran was not working full-time and cutting hair on occasion.  He experienced chronic sleep impairment and long-term depression.  Affect was depressed and blunted.  He reported suicidal ideation but denied any intent.  He reported feeling restless and agitated, that he had lost interest in people and things, that he had difficulty making decisions, feeling worthless, having low energy, and being irritable.  The examiner reported that the Veteran was slightly disheveled, maintained good eye contact, was a reliable historian, had normal speech, and had some memory and concentration problems.  Thought process was generally normal, with some fogginess.  He denied any auditory or visual hallucinations.  A GAF score of 39 was reported.  

At a September 2012 VA contract examination, symptoms were depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was "working odds and ends jobs" in construction.  He reported periods of good moods, strained marital relationship, denied psychotic symptoms, and denied suicidal or homicidal ideation.  The examiner concluded that the adjustment disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication.  A GAF score of 68 was recorded.

An October 2012 private treatment note reported difficulty concentrating and depression.  Affect was dull and constricted, with some psychomotor retardation and some vegetative symptoms of depression.  There was no psychosis, delusions, or hallucinations.  The Veteran denied suicidal or homicidal ideation.

A September 2013 private treatment note reported that the Veteran was separated from his wife.  He reported depression, difficulty focusing and concentrating, denied any hallucinations, and denied suicidal and homicidal ideation.  He looked disheveled and depressed.

At the most recent VA examination in May 2016, chronic sleep impairment was reported.  The Veteran reported a good relationship with his daughter, friends, and family.  He was separated from his wife and reported some conflict with his current girlfriend.  The Veteran reported some irritability.  The examiner reported that the Veteran was friendly, polite, open, and cooperative.  He was casually dressed with appropriate hygiene.  Speech was normal and affect was appropriate.  He was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration were adequate.  Memory was intact, thought process was normal, there were no delusions or hallucinations.  The Veteran described his mood as "melancholy, no I'm okay."  

The examiner concluded that the adjustment disorder resulted in occupational social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication.  

Analysis 

As noted, the Veteran's adjustment disorder with depressed mood is currently assigned an initial 50 percent rating, effective October 14, 2011.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and lay statements regarding the Veteran's symptomatology more nearly approximate symptoms associated with a 50 percent disability rating for the entire period on appeal.  Accordingly, the Board finds that an increased initial rating in excess of 50 percent for any time period on appeal is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  

The Board has considered all relevant treatment records during the period on appeal, including all VA examination reports, private treatment records, and lay statements by the Veteran regarding the impact of his adjustment disorder with depressed mood on his occupational and social impairment during this time period. 
During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; fatigue; irritability; and depressed mood.  The Board notes that the Veteran reported thoughts of suicide in the February 2012 private treatment record, however, denied any intent.  While the Board notes the severity of any indication of suicidal intent, this is the sole documentation of suicidal ideation in the record (as distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017)).  

There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; homicidal ideation; additional reports of suicidal ideation other than discussed above; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; diminished interest in activities; the neglect of personal hygiene; or the inability to establish and maintain effective relationships. 

The evidence of record indicates that the Veteran has had consistently good relationships with his daughter, other family, and friends.  Overall, the evidence of record suggests that the Veteran is certainly capable of maintaining social relationships.  To the degree that his adjustment disorder impairs his social relationships, such impairment is contemplated by a 50 percent evaluation.  The criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  There is no evidence at any time during the period on appeal that he has had an inability to maintain relationships.

Certainly the Veteran's reported irritability, depression, and sleep impairment impact his occupational capabilities.  However, the medical and lay evidence indicates that such occupational impairment is appropriately accounted for by a 50 percent evaluation.  There is no indication that the Veteran has experienced deficiencies in judgement, thinking, or mood to a degree contemplated by the 70 percent evaluation.  There is no indication that the Veteran's reported irritability has amounted to impaired impulse control.  While depression has been reported, there is no indication that it has resulted in the Veteran's inability to function independently.  Furthermore, the medical and lay evidence does not show near-continuous panic, obsessional rituals, abnormal speech, or spatial disorientation. 

The Veteran's GAF scores have been 39, 65, and 68.  A GAF score of 39 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The GAF scores of 65 and 68 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The GAF score of 39 is largely inconsistent with the symptoms and impairment documented throughout the appeals period.  The scores of 65 and 68 were recorded prior to and in the near aftermath of the 39, respectively.  While any GAF score is not dispositive of the severity of the disorder, the medical and lay evidence of record is certainly more consistent with the scores of 65 and 68.  

Furthermore, each VA examiner separately concluded that the Veteran's symptoms of adjustment disorder resulted in degrees of social and occupational impairment consistent with the criteria for evaluations less than 70 percent.  Again, while not dispositive, it is notable that there is no medical opinion of record indicating that the Veteran's adjustment disorder symptoms are more consistent with the criteria for an evaluation in excess of 50 percent, as even private treatment records do not reflect such severity. 

With regard to his employment, the most recent evidence of record indicates that the Veteran is employed as a construction foreman.  To the degree that the Veteran's adjustment disorder functionally limits his occupational ability, this is accounted for by the 50 percent evaluation.  

Thus, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  In reaching this determination, the Board has looked beyond the specific symptoms listed in the rating criteria, and instead considered the overall impairment of the Veteran's service-connected adjustment disorder on his social and occupational functioning.  Ultimately, the medical and lay evidence is more consistent with the current 50 percent evaluation.   

Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating at any point during his appeal.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches is denied.

Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with depressed mood to include cannabis abuse is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


